J. S38014/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                  v.                   :
                                       :
WANDA SINGLETON,                       :         No. 1917 EDA 2013
                                       :
                       Appellant       :


          Appeal from the Judgment of Sentence, June 18, 2013,
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos. CP-51-CR-0000178-2012,
                         CP-51-CR-0003328-2012


BEFORE: FORD ELLIOTT, P.J.E., BOWES AND SHOGAN, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:FILED NOVEMBER 07, 2014

     Wanda Singleton appeals from the judgment of sentence entered

June 18, 2013. We affirm.

     Appellant was arrested and charged with attempted theft by unlawful

taking and tampering with physical evidence for events that occurred on

November 22, 2011; and attempted theft by unlawful taking for events that

occurred on December 18, 2012. On February 20, 2013, appellant entered a

guilty plea to two counts of criminal attempted theft by unlawful taking

moveable property and one count of tampering with physical evidence. On

June 18, 2013, she was sentenced to an aggregate sentence of 3½ to

7 years’ incarceration. Specifically, the trial court imposed a 2½ to 5-year

term of incarceration to run concurrently for each count of attempted theft
J. S38014/14


charges followed by 1 to 2 years’ incarceration for tampering to run

consecutively.     Thereafter, appellant filed a post-sentence motion; on

June 27, 2013, the trial court denied appellant’s motion without a hearing.

(Docket #6.) A timely notice of appeal was filed on July 1, 2013.

      Herein, appellant argues her sentence is excessive and is not

specifically tailored to her rehabilitative needs.      She also claims the trial

court did not provide sufficient reasons for its departure outside of the

aggravated range of the sentencing guidelines. (Appellant’s brief at 9-10.)

      In order to preserve an issue pertaining to the discretionary aspects of

sentence, the issue must first be raised either at the time of sentencing, or

in a post-sentence motion. Commonwealth v. McAfee, 849 A.2d 270, 275

(Pa.Super. 2004), appeal denied, 860 A.2d 122 (Pa. 2004). As appellant

failed to do either, the issue is waived.         As the Commonwealth notes,

appellant’s post-sentence motion failed to raise the specific sentencing

claims asserted in her appeal.      Appellant’s post-sentence motion set forth

the following claim: “[a]t the time of sentencing, the court was made aware

of the guidelines in this case were under two years.”           (Petition to vacate

and/or modify sentence.) Appellant also does not direct us to the location in

the record where this issue was preserved.         See Pa.R.A.P., Rule 2119(e),

42 Pa.C.S.A. (statement of place of raising or preservation of issues).         As

appellant did not give the sentencing judge an opportunity to reconsider or

modify   her     sentence   on   this   basis,   the   claim   is   waived.    See



                                        -2-
J. S38014/14


Commonwealth v. Reeves, 778 A.2d 691, 692-693 (Pa.Super. 2001);

Pa.R.A.P., Rule 302(a), 42 Pa.C.S.A. (issues not raised in the lower court are

waived and cannot be raised for the first time on appeal).

      Judgment of sentence affirmed.



Bowes, J. concurs in the result.

Shogan, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/7/2014




                                    -3-